                 Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 1 of 17



                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF PUERTO RICO

ANGEL RUIZ RIVERA                                               CIVIL NO. 20-CV-1715

          Plaintiff                                             JURY DEMAND
                                                                AGE DISCRIMINATION;
                             v.                                 SEX / GENDER DISCRIMINATION
                                                                RETALIATION;
ICF INCORPORATED, L.L.C;
ABC Insurance Company;                                          UNPAID WAGES, LUNCH AND OVERTIME.
Person A, B and C

          Defendants,
                                                      COMPLAINT

 TO THE HONORABLE COURT:

         NOW COMES Plaintiff, ANGEL RIVERA-RUIZ, through the undersigned previously

 appointed Pro Bono attorney1 and very respectfully STATES, ALLEGES AND REQUESTS as

 follows:

                                         I. JURISDICTION AND VENUE

           1.         This is a Civil Action for damages brought pursuant to Title VII of the Civil Rights

 Act of 1964;2 the Equal Pay Act of 1963;3 the Age Discrimination in Employment Act of 1967;4

 Puerto Rico Law No. 69 of July 6, 1985 (“Law 69-1985);5 Puerto Rico Law No. 100 of June 30 of

 1959 (“Law 100-159”);6 and Puerto Rico Law No. 115 of December 20, 1991 (“Law 115-1991”)7

 seeking reinstatement, promotion, back and front pay, double, compensatory, punitive and

 liquidated damages, equitable and injunctive relief to redress for Defendant’s discrimination on

 the basis of age, sex and Defendant’s retaliation against Angel Ruiz Rivera, hereinafter referred to


1
  The undersigned counsel was appointed as Pro Bono counsel to Plaintiff in a previous version of the instant cause of action. See
Civil No. 2020-cv-01316-JAG , Docket # 5.
2
  42 U.S.C. §§ 2000e-2 and 2000e-3.
3
  29 U.S.C. § 206(d).
4
  29 U.S.C. § 621 et seq.
5
  29 L.P.R. § 1323 et seq.
6
  29 L.P.R. § 146 et seq
7
  29 L.P.R. § 194 et seq.
                                                                                                                             18
                 Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 2 of 17



    as “Plaintiff” or “Ruiz Rivera”.

    2.    Furthermore, Plaintiff seeks unpaid wages, overtime and/or lunch pay pursuant to sections

    6 and 7 of the Fair Labor Standards Act;8 PR Law No. 379 of May 15, 1948 (“Law 379-1948”)9

    and/or PR Law No. 289 of April 9, 1946 (“Law 289-1946”).10

    3.    This Court has jurisdiction over this matter pursuant to section 7 of the ADEA;11 Section 16

    of the Fair Labor Standards Act,12 and under 28 U.S.C. §§ 1331 and 1343(a)(4).

    4.    Its supplemental jurisdiction is, also, invoked to hear and decide supplemental claims arising

    under PR Law 379-1948, Law 289-1946, Law 100-159, Law 69-1985 and/or Law 115-1991,

    pursuant to 28 U.S.C. §1367(a) and (c), to hear the Commonwealth of Puerto Rico law claims

    because these are so related to other claims as to which this Court has original jurisdiction that they

    form part of the same case or controversy under Article III of the United States Constitution.

    5.    Plaintiff has complied with all the jurisdictional prerequisites to an action under Title VII

    and ADEA, as follows:

                    a.         On September 1, 2020, Plaintiff filed a Charge of Retaliation with

            the Equal Employment Opportunity Commission of Puerto Rico, hereinafter

            “EEOC”, claiming that he has being suffering from Age and Gender discrimination

            in his employment, in violation of the Age Discrimination in Employment Act and

            Title VII of the Civil Rights Act, respectively. (Charge No. 515-2020-00368).

                    b.         On September 15, 2020 the EEOC issued the Notice of Right to Sue.

                    c.        Plaintiff is thus timely filing this action within ninety (90) days of the

            receipt of the Notice of Right to Sue.

6.        Venue is proper pursuant 28 U.S.C.A. § 1391. This is the judicial district where the events


8
  29 U.S.C. §§ 206 and 207.
9
  29 L.P.R. § 271 et seq.
10
   29 L.P.R. § 295 et seq.
11
   29 U.S.C. § 626(c)(1).
12
   29 U.S.C. 216 (b).
                                                                                                           18
                  Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 3 of 17



or omissions giving rise to the claim occurred.

                                                II. PARTIES

7.       Angel Ruiz Rivera, hereinafter “Ruiz Rivera” of “Plaintiff”, is of legal age, a citizen of the

United States and resident of Bayamon, Puerto Rico.

8.       Ruiz Rivera was born on November 30, 1953 and, thus, is 67 years of age.

9.       At the time of the events that led to the instant Complaint, Plaintiff was 66 years of age.

10.      At all relevant times, ICF was the employer of Ruiz- Rivera under the FLSA,13 ADEA14,

Law 69-1985,15 Law100-1959,16 Law 115-1991,17 Law 289-194618 and/or Law 379-1948.19

11.      At all relevant times, Ruiz Rivera was a non-exempt employee of ICF under the provisions

of the FLSA,20 Law 379-194821 and/or Law 289-1946.22

12.      At all relevant times, Ruiz Rivera was an employee of ICF under ADEA23, Law 69-1985,24

Law100-1959,25 Law 115-1991,26 Law 289-194627 and/or Law 379-1948.28

13.      At all relevant times, Ruiz Rivera was within the protected age class under ADEA.29

14.      There is no age limitation to be in the protected class under Law100-1959.

15.      At all relevant times, Plaintiff was unlawfully and improperly classified by Defendant as

exempt from the provision of the FSLA and/or PR Law 379-1948 and/or Law 289-1946.

16.      At all relevant times, Ruiz Rivera was “engaged in commerce” or “engaged in the


13
   29 U.S.C. § 203(d).
14
   29 U.S.C. §630(b).
15
   29 L.P.R. § 1322 (2).
16
   29 L.P.R. § 146.
17
   29 L.P.R. § 194(b).
18
    29 L.P.R. §§ 295 and 299.
19
   29 L.P.R. § 288 (2).
20
    29 U.S.C. § 203(e)(1).
21
    29 L.P.R. § 288 (1).
22
    29 L.P.R. §§ 295 and 299.
23
   29 U.S.C. §630(f).
24
   29 L.P.R. § 1322 (3).
25
   29 L.P.R. § 146.
26
   29 L.P.R. § 194(a).
27
   29 L.P.R. §§ 295 and 299.
28
   29 L.P.R. § 288 (1).
29
   29 U.S.C.§ 631(a).
                                                                                                       18
              Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 4 of 17



production of goods for commerce”, within the meaning of 29 U.S.C. § 207 (a), on behalf of ICF.

17.    ICF Incorporated (“ICF” or “Defendant) is a, for profit, limited liability company organized

under the laws of the State of Delaware and authorized to conduct business in the Commonwealth

of Puerto Rico. Its principal place of business is 9300 Lee Highway, Fairfax, VA, USA 22031 –

0000. Its address in Puerto Rico is BBVA Tower, 8th Floor, 254 Muñoz Rivera Ave., San Juan, PR.

00918. Its telephone number is 833-234-2324.

18.    ICF’s designated office address in Puerto Rico is 361 San Francisco Street, 4th Floor, San

Juan, PR, 00901. The name of its resident agent is CT Corporation Systems.

19.    ICF employs more than fifty (50) employees.

20.    ICF employs more than one hundred (100) employees.

21.    ICF employed more than five hundred (500) employees in each of the 20 or more calendar

weeks in the current or preceding calendar year.

22.    ICF was contracted by the Department of Housing and Urban Development (“HUD”) and/or

the Puerto Rico Department of Housing (“PRHD”) to administer, execute and/or assist with

processing federal housing disaster relief assistance funds (HUD CDBG-DR) in the eastern part of

the Puerto Rican archipelago, extending from San Juan to the island-municipalities of Vieques and

Culebra. The program was named R3 based on its triple relocation, repair or reconstruction

objectives.

23.    ICF was, at all times relevant to this Complaint, Plaintiff’s employer.

24.    At all times relevant herein, ICF was a “person” within the meaning of 29 U.S.C.§ 630 (a)

and 29 U.S.C. § 203 (a).

25.    ICF is engaged in an “industry affecting commerce” within the meaning of 29 U.S.C. § 630

(h).

26.    At all times relevant herein, ICF was “an enterprise engaged in commerce or in the


                                                                                                18
                 Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 5 of 17



production of goods for commerce” within the meaning of 29 U.S.C. § 207(a).

27.     Codefendant ABC Insurance Company is an entity organized and/or authorized to conduct

business relating to insurance (hereinafter referred to as “Insurer”) who during the period comprised

by the charges in this complaint was providing applicable insurance coverage for anyone of the

Defendants. The name of the insurance company is unknown to the Plaintiff at the time but upon

discovery will move the Court for the substitution of its identity.

28.     Person A, B and C are individual natural persons, corporations or companies who at all

relevant times was responsible for the acts alleged in the Complaint.

                                             III. THE FACTS

29.     Ruiz Rivera repeats and incorporates by reference each and every preceding allegation as if

fully set herein.

30.     Plaintiff is a Hispanic male, of 67 years of age.

31.     Plaintiff began working at ICF on August12, 2019, as a Case Manager.

32.     Plaintiff reported to work in ICF’s offices located in Plaza Carolina, food court, 2nd. Floor.

ICF also had offices in the Centro de Diagnostico y Tratamiento (CDT) at Las Piedras, P.R.; where

Plaintiff was requested to work intermittently, approximately once a week, during the first months

of his tenure.

33.     ICF’s contact personnel at its human resources department and in its operation arm were,

all, of Plaintiff’s opposite sex, that is female, including all of Plaintiff’s immediate and higher

supervisors.

34.     Ruiz Rivera did not perform bona fide executive, administrative or professional duties for

ICF, yet ICF improperly classified him as an exempt employee under 29 U.S.C. § 213a.

35.     Rivera Ruiz was not employed in a bona fide executive capacity as defined by 42 C.F.R.

§541.100.


                                                                                                   18
              Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 6 of 17



36.    Rivera Ruiz’s primary duty as a Case Manager was not the management of the enterprise or

of a customarily recognized department or subdivision thereof; he did not customarily or regularly

direct the work of two or more other employees; and he did not have the authority to hire or fire

other employees; and his suggestions and recommendations as to the hiring, firing, advancement,

promotion or any other change of status of other employees were not given particular weight.

37.    Rivera Ruiz was not employed in a bona fide administrative capacity as defined by 42 C.F.R.

§541.200.

38.    Rivera Ruiz’s primary duty as a Case Manager was not the performance of office or non-

manual work directly related to the management or general business operations of the Defendant or

its customers; did not include the exercise of discretion and independent judgment with respect to

matters of significance.

39.    Rivera Ruiz was not employed in a bona fide professional capacity as defined by 42 C.F.R.

§541.300.

40.    Rivera Ruiz’s primary duty as a Case Manager was not the performance of work (i) requiring

knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged

course of specialized intellectual instruction or (ii) requiring invention, imagination, originality or

talent in a recognized field of artistic or creative endeavor.

41.    Relying on Plaintiff’s misclassification as an exempt employee, ICF required Ruiz Rivera

to work longer than forty (40) hours a week without compensating him as required by 29 U.S.C. §

207(a) and 29 L.P.R. §§ 273(b) and 274.

42.    Relying on Plaintiff’s misclassification as an exempt employee, ICF required Ruiz Rivera

to work in excess of eight (8) hours in a calendar day, without compensating him as required by 29

L.P.R § 273 (a).

43.    Relying on Plaintiff’s misclassification as an exempt employee, ICF required Ruiz Rivera


                                                                                                    18
              Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 7 of 17



to work during his lunch hour without compensating him as required by 29 L.P.R § 283.

44.    Ruiz Rivera informed, opposed and objected to these unlawful employment practices to ICF

supervisors and management; but Defendant reaffirmed the same adducing that Plaintiff was an

exempt employee.

45.    Plaintiff, also, expressed concerns and objections regarding operational matters and/or

impositions that were discriminating against program beneficiaries, hindering compliance with

program requirements and the efficient processing of disaster housing assistance claims.

46.    Amongst these was ICF’s requirement, first imposed approximately eight (8) months after

the applications for the program had been accepted and processed, that case managers sign and

obtain beneficiaries’ signature on Conflict of Interest forms. Plaintiff also objected to the fact that

-despite the R3 program being designed and initially implemented to prioritize people over 65 years

of age, the handicapped and/or those living under temporary blue tarp roofing - after the first 90

days, ICF management gave instructions to bypass, cancel or ignore altogether these priority cases.

47.    After Ruiz Rivera objected and expressed his opposition to such unlawful labor and/or

operational practices, ICF started overloading Plaintiff with work, cases and initial intakes, affecting

his ability to handle and/or process his priority cases. Furthermore, Plaintiff was unnecessarily

assigned far-away cases and visits at early hours of the morning. For example, he was given an

assignment to visit a client at 8 a.m. in Fajardo, while he is a resident in Bayamon.

48.    Obliging Plaintiff to be at Fajardo at 8 a.m. required him to wake up at 4 a.m., since he had

to leave no later than 5:30 a.m. and drive through the Bayamon, San Juan and Carolina rush hour

traffic. No reasonable business or operational requirement required such early morning visits at

distant locations which could be, also, inconvenience the clientele.

49.    Once again, Plaintiff complained about the unlawful and discriminatory treatment. Ruiz

Rivera highlighted that he was not asking for special considerations, just a fair and just treatment.


                                                                                                     18
             Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 8 of 17



50.    Unfortunately, ICF continued its unlawful and discriminatory practices, including

overloading Plaintiff with an unreasonable amount of work, assigning far-away cases for the early

hours of the morning, not paying for work performed by Plaintiff, requiring overtime work without

overtime pay, not providing equal pay for equal work and discriminating against him when it came

to promotions, conditions, benefits and/or accommodations of employment.

51.    Despite it all, Ruiz Rivera continued to perform his duties and responsibilities in a first-class

workmanlike manner.

52.    Defendant even awarded Ruiz Rivera a Silver Award for his “great work” on behalf of

ICF.

53.    Despite ICF’s recognition of Plaintiff’s “great work”, Plaintiff was denied a promotion to

the position of Case Manager Supervisor.

54.    Instead, Mrs. Lissette Hernandez, a younger case manager of Plaintiff’s opposite sex, was

selected for the supervisory position despite having less education and experience than Ruiz Rivera.

55.    During the initial stages of the COVID-19 pandemic, Ruiz Rivera requested authorization

to work remotely from home but was denied this reasonable benefit and/or accommodation despite

the fact that ICF had granted said benefit and/or accommodation to other, younger, female,

employees. Including the new Case Manager Supervisor, Mrs. Hernandez.

56.    Plaintiff was treated differently from ICF’s younger, female, employees because of his age

and/or sex and/or in retaliation for his objections and opposition to ICF’s unlawful and

discriminatory employment practices.

57.    At all times relevant to the Complaint, Plaintiff informed, reported and complained to ICF

about its unlawful and discriminatory treatment.

58.    On May 28, 2020, Ruiz Rivera was terminated due to his age and/or sex and/or in retaliation

for his objections to and opposition of ICF’s unlawful and discriminatory employment practices.


                                                                                                     18
                Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 9 of 17



Ruiz Rivera’s termination was effective on June 12, 2020.

59.    Ruiz Rivera sought reconsideration of the termination from ICF, which was denied.

60.    Ruiz Rivera filed a Charge of Discrimination with the EEOC, claiming that he suffered Age

and/or Sex discrimination in his employment, in violation of the Equal Pay Act, the Age

Discrimination in Employment Act and Title VII of the Civil Rights Act, respectively.

61.    On September 15, 2020, the EEOC issued Plaintiff a Right to Sue letter.

62.    Defendants’ actions and/or omissions constitute unlawful labor practices; discrimination on

the basis of age and/or sex; and/or retaliation, all in violation of federal and Puerto Rico law.

63.    At all times relevant herein, Ruiz Rivera performed the duties assigned by ICF to its

expectations.

64.    Ruiz Rivera was never admonished or reprimanded for his work at ICF.

65.    As a result of defendants’ intentional and negligent actions, Ruiz Rivera has suffered and

continues to suffer severe emotional distress, pain and suffering, especially since he was illegally

and unjustly terminated during the uncertainties of the COVID-19 pandemic.

66.    Defendant has published subsequent job openings for which Plaintiff is clearly qualified,

but, it has not been recalled or considered Plaintiff for the same despite having assured him that he

would be granted priority in re-hiring if new openings emerged.

67.    Defendant’s failure to re-hire Plaintiff was, also, motivated by age and/or sex discrimination

and/or by retaliatory animus for objecting ICF’s unlawful and discriminatory practices.

68.    Defendants engaged in discriminatory practices with reckless indifference to Ruiz Rivera’

federally and locally protected rights.

69.    As a result of defendant’s intentional conduct, Plaintiff has suffered economic and non-

economic damages all of which are claimed herein.




                                                                                                    18
             Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 10 of 17



                                IV. FIRST CAUSE OF ACTION
                                Age Discrimination Under ADEA

70.    Plaintiff repeats, reiterates and re-alleges each and every allegation contained in this

Complaint.

71.    Defendant’s conduct constitutes discrimination against Ruiz Rivera on the basis of age.

72.    Ruiz Rivera is within the protected age group under ADEA since he was 66 years of age.

73.    Ruiz Rivera has been and continues to be treated differently through the disparity in the

nature, frequency and substance of his working conditions and/or arrangements and/or by receiving

less pay, benefits and other employment considerations than his younger, female, counterparts.

74.    ICF has engaged in unlawful and willful employment practices and have discriminated and

taken adverse employment actions against Plaintiff on account of his age.

75.    As a result of ICF’s discrimination against Ruiz Rivera, he is entitled to compensation for

the losses in income caused by the employer’s unlawful conduct, including salaries and backpay

denied to him due age discrimination.

76.    As a result of his employer’s discriminatory actions, plaintiff is entitled to reinstatement to

his position, to the promotion denied to him because of age discrimination, to the backpay

augmentation associated the promotion, liquidated damages, prejudgment interest, reasonable

attorney’s fees and court costs, as well as front pay, in an amount of no less than $1,000,000.00.

77.    Because ICF’s age discriminatory and retaliatory practices were willful, incurred with

malice and/or reckless indifference, in addition to backpay and front pay, ICF is liable to Ruiz

Rivera for compensatory and punitive damages pursuant to 42 U.S.C. § 1981a, together with an

award of costs and attorneys’ fees pursuant to 42 U.S.C. § 1988(b).

                              V.     SECOND CAUSE OF ACTION
                           Age Discrimination Under Law No. 100-1959

78.    Ruiz Rivera repeats and re-alleges each and every allegation contained in this Complaint
                                                                                                     18
                   Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 11 of 17



as if fully stated herein.

79.         Defendant’s conduct constitutes discrimination against Ruiz Rivera on the basis of age

under Law No. 100-1959. 29 L.P.R. § 146.

80.         Ruiz Rivera has suffered severe emotional and economic damages as a result of Defendant’s

age discrimination.

81.         Defendant is liable to Ruiz Rivera for double the damages, proximately caused to him as a

result of the age discrimination conducted against him, together with costs and attorney’s fees.30



                                        VI.   THIRD CAUSE OF ACTION
                     Sex Discrimination in violation of Title VII of the Civil Rights Act

82.         Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully stated

herein.

83.         Defendant has engaged in unlawful employment practices and has discriminated and taken

disparate and adverse employment actions against Ruiz Rivera on account of his sex.

84.         Defendant has engaged in unlawful and willful employment practices and has discriminated

and taken adverse employment actions against Plaintiff on because of his sex in violation of Title

VII of the Civil Rights Act of 1964, as amended. 42 U.S.S. 2000e, et seq.

85.         Throughout Ruiz Rivera’ tenure at ICF, Ruiz Rivera was treated differently than other

workers, particularly with respect to his workload assignments, compensation, terms, conditions

and/or privileges of employment because of Plaintiff’s sex.

86.         He was treated differently by receiving less pay, benefits and other employment

considerations and privileges than the received by his coworkers of the opposite sex.

87.         Defendant’s conduct constitutes discrimination against Ruiz Rivera on the basis of sex.



30
     29 L.P.R.A. §§146(a)(1) and 149.
                                                                                                      18
               Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 12 of 17



88.     Defendant’s conduct, also, constitutes discrimination against Rivera in so far as he was

denied a promotion to Case Manager Supervisor because of his sex, despite having more education

and experience than the selected candidate, who was of Plaintiff’s opposite sex.

89.     Defendant’s conduct, also, constitutes discrimination against Rivera in so far as he was

terminated from employment with ICF because of his sex, despite having had positive reviews and

received awards for his “great work at ICF”.

90.     As a result of ICF’s discrimination against Ruiz Rivera, he is entitled to reinstatement in his

terminated position, promotion to the Case Manager Supervisor position illegally denied to him,

compensation for losses in income proximately caused by the employer’s unlawful conduct and to

be paid the earnings he would have received, absent discrimination.

91.     As a result of ICF’s age discrimination against Ruiz Rivera, he is also entitled to additional

relief in the form of an order to Defendant to cease and desist of any further discriminatory treatment

against him.

92.     Because ICF’s discriminatory practices were malicious and/or carried out with reckless

indifference to his federally protected right to be free from discrimination and retaliation on the basis

of sex, such Ruiz Rivera is entitled to punitive damages since such egregious conduct constitutes a

willful violation of Title VII.

93.     Defendant’s actions have caused Plaintiff emotional and economic damages.

94.     Because ICF’s age discriminatory and retaliatory practices were intentional, willful,

incurred with malice and/or reckless indifference to Plaintiff’s civil rights, ICF is, also, liable to

Ruiz Rivera for compensatory and punitive damages pursuant to 42 U.S.C. § 1981a, together with

an award of costs and attorneys’ fees pursuant to 42 U.S.C. § 1988(b).

95.     As a result of ICF’s discriminatory actions, Ruiz Rivera is entitled to and Defendant is liable

for reinstatement, promotion, back and front pay, compensatory damages, prejudgment interest,


                                                                                                     18
                  Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 13 of 17



reasonable attorney’s fees and court costs, as well as front pay, in an amount of no less than

$1,000,000.00.

96.         Punitive damages in the amount of $4,000,000.00 is proper.

                                    VII.   FOURTH CAUSE OF ACTION
                          Sex Discrimination in violation of the Equal Pay Act of 1963


 97.        Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully set herein.

 98.        Ruiz Rivera allege that Defendant discriminated against Plaintiff by paying him wages at a

 lower rate than at which it paid its employees of the opposite sex, for equal work, on jobs the

 performance of which requires equal skill, effort and responsibility, and which are performed under

 similar working conditions, all in violation of 29 U.S.C. § 206(d)(1).

 99.        The amounts withheld from Plaintiff in violation of the Equal Pay Act are, pursuant to 29

 U.S.C. § 206(d)(3), unpaid minimum wages or unpaid overtime.

 100. ICF is liable to Plaintiff for the unpaid wages, both as regular and overtime pay, as the case

 may be, and an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).


                                     VIII. FIFTH CAUSE OF ACTION
                                       Sex discrimination in violation of
                                      PR Law 100-1959 and Law 69-1985

101.        Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully set herein.

102.        Defendant’s conduct constitutes discrimination against Ruiz Rivera on the basis sex in

violation of Puerto Rico Law 100-19531 and Law 69-1985.32

103.        Ruiz Rivera has suffered severe emotional and economic damages as a result of defendant’s

sex discrimination.



31
     29 L.P.R.A. § 146
32
     29 L.P.R.A § 1323.
                                                                                                       18
                 Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 14 of 17



104.     Defendant is liable to Ruiz Rivera for double33 the economic and compensatory damages

proximately caused to him as a result of ICF’s discriminatory actions, which herein estimated at

$1,000,000.00 , together with an award costs and attorney’s fees.34


                                       IX.       SIXTH CAUSE OF ACTION
                                                        Retaliation35

 105. Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully set herein.

 106. Ruiz Rivera engaged in protected conduct under the FLSA, ADEA, Title VII, Law 69-1985

 and Law 115-1991 when he objected to and opposed discriminatory practices by complaining to

 ICF about its unlawful and discriminatory practices.

 107. As a result of Ruiz Rivera’ assertion of his rights and opposing Defendant’s unlawful and

 discriminatory practices, he was subjected to a slew of adverse employment actions, including

 denial of promotions, work accommodations, employment benefits, suppression of raises, hostile

 work environment and, eventually, termination.

 108. Other case managers who did not oppose or object to Defendant’s unlawful and/or

 discriminatory practices given more favorable compensation, terms, conditions and/or privileges

 of employment, including promotions, retention in employment and the privilege of working

 remotely from home, which were denied to Plaintiff.

 109.     Plaintiff was terminated after he opposed, objected to and/or provided ICF’s management

 with information regarding its unlawful and/or discriminatory practices.

 110. Defendant terminated Ruiz Rivera’s employment because he opposed and objected to

 Defendant’s unlawful and/or discriminatory practices and/or provided information regarding ICF’s




33
   29 L.P.R.A. §§ 146 and 1341.
34
   29 L.P.R.A § 149.
35
   Separately under the FLSA, 29 U.S.C. § 218c (a); ADEA, 20 U.S.C. § 623 (d); Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-3; PR Law No. 69-1985, 29 L.P.R. § 1340, and Law 115-1991, 29 L.P.R.§ 194a.
                                                                                                                              18
                 Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 15 of 17



 violation of the FLSA,36 ADEA,37 Title VI of the Civil Rights Act, Law 379-1948,38 Law 289-

 1946,39 Law No. 100-19540 and/or Law No. 69-1985.41

 111. Defendant’s conduct against Ruiz Rivera constitutes retaliation in violation of the FLSA;42

 ADEA;43 Title VII of the Civil Rights Act of 1964;44 Law 69-198545 and/or Law 115-1991.46

 112. As a result of defendant’s retaliation and discrimination against Ruiz Rivera, he is entitled

 to reinstatement in his employment and promotion to the Case Manager Supervisor position, as

 well as double the back pay, economic and emotional damages, which is estimated at

 $1,000,000.00, together with an award of costs and reasonable attorney’s fees..

 113. As a result of defendant’s retaliation and discrimination against Ruiz Rivera, ICF is liable

 to Ruiz Rivera for double the back and front pay, emotional and economic damages proximately

 caused to him, which is estimated at $1,000,000.00, together with an award of costs and reasonable

 attorney’s fees.

                                  X.     SEVENTH CAUSE OF ACTION
                               Unpaid Wages, Overtime pursuant to the FLSA47

 114. Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully set herein.

 115. Defendant violated the provisions of section 6 and 7 of the FLSA by requiring Plaintiff to

 work in excess of 40 days a week without compensating him as required by said statute.

 116. Defendant owes Plaintiff unpaid wages and overtime, which are estimated at $100,000.00

 117. Pursuant to 29 U.S.C. § 216 (b), Plaintiff entitled and Defendant is liable for an additional



36
   29 U.S.C. § 201, Et. Seq.
37
   29 U.S.C. § 621, Et. Seq.
38
   29 L.P.R. § 271 Et. Seq.
39
   29 L.P.R. § 295 Et. Seq.
40
   29 L.P.R. § 146.
41
   29 L.P.R. § 1323.
42
   29 U.S.C. § 218c (a).
43
   29 U.S.C. § 623 (d).
44
   42 U.S.C. § 2000e-3.
45
   29 L.P.R. § 1340.
46
   29 L.P.R. § 194a.
47
   29 U.S.C. § 216(b).
                                                                                                 18
             Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 16 of 17



equal amount as liquidated damages.

118. Defendant is, further, liable to Plaintiff for attorney’s fees and costs of this action.


                             XI.     EIGHTH CAUSE OF ACTION
                              Unpaid Wages, Overtime pursuant to
                               Law 379-1948 and Law 289-1946.

119. Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully set herein.

120.   Defendant violated the provisions of Law 379-194, in so far, as it required Plaintiff to work

more than eight (8) hours per calendar day and/or forty (40) hours per week without paying the

regular and/or overtime pay as required by 29 L.P.R. §§ 274.

121. Defendant violated the provisions of Law 379-194, in so far, as it required Plaintiff to work

during his lunch hour without paying the regular and/or overtime pay required by 29 L.P.R. § 283.

122. Defendant violated the provisions of Law 289-1946, in so far, as it denied Plaintiff one (1)

day of rest for every sixth (6th ) day of work without paying the regular and/or overtime pay required

by 29 L.P.R. § 298.

123. Defendant owes Plaintiff unpaid regular and overtime wages, which are estimated at

$100,000.00.

124. Plaintiff entitled and Defendant is liable for an additional equal amount as liquidated

damages.

125. Defendant is, further, liable to Plaintiff for attorney’s fees and costs of this action.

                              XII.    DEMAND FOR JURY TRIAL

126. Ruiz Rivera repeats and re-alleges each and every preceding allegation as if fully set herein.

127. Ruiz Rivera hereby demands that all of his causes of action be tried before a Jury.

                                          XIII. PRAYER

        Wherefore, premises considered, Ruiz Rivera demands judgment against ICF for the

following:
                                                                                                  18
             Case 3:20-cv-01715 Document 1 Filed 12/14/20 Page 17 of 17



1.     Enter Judgment against defendant in an amount of no less than $6,000,000.00, for

compensatory, punitive, back pay, front pay and double damages;

2.     Order the reinstatement of Plaintiff as a Case Manager Supervisor, position which was

denied to him due to Plaintiff’s unlawful and discriminatory practices.

3.     Award Plaintiff costs, interests, expenses and attorney’s fees, as provided by law;

4.     Plaintiff requests any and all other remedies appropriate under the law or in equity,

injunctive relief and any other remedy available.

5.     Preliminary and permanent injunctive relief, enjoining defendants from engaging in future

unlawful or discriminatory conduct towards Plaintiff.

6.     Prejudgment interests.

7.     Any other relief this court may deem proper.


In San Juan, Puerto Rico, this 14th day of December of 2020.

                                                    /S/ David K. Rodríguez Encarnacion
                                                    USDC Num. 215707
                                                    P.O. Box 29477
                                                    San Juan, P.R., 00929-0477
                                                    Tel. (787) 775-5759
                                                    Fax. (787) 782-9377
                                                    Email: dkre@me.com




                                                                                             18
